Exhibit 10.5
NOBLE CORPORATION
AMENDED AND RESTATED EQUITY COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As of March 27, 2009)
SECTION 1. ESTABLISHMENT AND PURPOSE. Noble Corporation, a Cayman Island
exempted company limited by shares (“Noble-Cayman”), maintained the Noble
Corporation Equity Compensation Plan for Non-Employee Directors (the “Plan”).
Noble-Cayman entered into that certain Agreement and Plan of Merger,
Reorganization and Consolidation (as amended, the “Merger Agreement”), dated as
of December 19, 2008, by and among Noble-Cayman, Noble Corporation, a Swiss
corporation (the “Company”), and Noble Cayman Acquisition Ltd., a Cayman Islands
company (“Merger Sub”). Pursuant to the Merger Agreement and the schemes of
arrangement referenced therein, on March 27, 2009, Merger Sub merged with and
into Noble-Cayman, with Noble-Cayman being the surviving corporation and
becoming a wholly owned subsidiary of the Company, and each issued and
outstanding ordinary share, par value US$0.10 per share, of Noble-Cayman
automatically became one share, par value CHF 5.00 per share, of the Company
(collectively, the “Reorganization”).
Pursuant to Section 4.1 of the Merger Agreement, the Assumed Plans (as defined
therein) of Noble-Cayman were assumed by the Company on March 27, 2009 (the
“Effective Time”) and continue as plans and agreements of the Company. The Plan
is an Assumed Plan as defined in the Merger Agreement and therefore was assumed
by the Company at the Effective Time and has continued as a plan and agreement
of the Company since the Effective Time. Pursuant to Section 4.1 of the Merger
Agreement, which provides for necessary and appropriate amendments with respect
to the Assumed Plans, the Company desires to amend, restate and continue the
Plan to reflect the Reorganization.
The Company does hereby amend, restate and continue the Plan, effective from and
after the Effective Time, to reflect the Reorganization and the assumption of
the Plan and to provide for certain other changes.
The purposes of the equity compensation features of the Plan are to enable
non-employee directors of the Company to acquire shares of the Company, and
thereby to align their interests more closely with the interests of the other
shareholders of the Company, and to encourage the highest level of director
performance by providing the non-employee directors with a more direct interest
in the Company’s attainment of its financial goals.
SECTION 2. CERTAIN DEFINITIONS. For purposes of the Plan, the following terms
shall have the indicated meanings:
(a) “Annual Retainer” shall have the meaning specified in Section 5(a) hereof.
(b) “Board of Directors” means the Board of Directors of the Company.
(c) “Company” means Noble Corporation, a Swiss corporation.

 

 



--------------------------------------------------------------------------------



 



(d) “Compensation Committee” means the Compensation Committee of the Board of
Directors.
(e) The “Current Market Price” of the Shares on any date shall be the average of
the daily closing prices of the Shares for the 15 consecutive trading days
immediately preceding the day in question. The closing price for each such
trading day shall be the closing sales price of the Shares as reported for the
principal national stock exchange or stock market on which the Shares are then
listed, or, if not reported for such exchange or market, on the composite tape,
or, in case no such sale takes place on such trading day, the average of the
reported closing bid and asked quotations for the Shares on such exchange or
market, or, if the Shares are not listed on any national stock exchange or stock
market, or no such quotations are available, the average of the high bid and low
asked quotations for the Shares in the over-the-counter market as reported by an
inter-dealer quotation system. Such closing prices shall be appropriately
adjusted to take into account any share dividend, split or combination with
respect to the Shares that occurs within such 15- day period.
(f) “Outside Director” means an individual duly elected or chosen as a director
of the Company who is not also an officer or employee of the Company or any of
its subsidiaries, but does not include any person named as a director emeritus
pursuant to the by-laws of the Company.
(g) “Plan Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31 of each Plan Year.
(h) “Plan Year” means a calendar year.
(i) “Quarterly Amount” shall have the meaning specified in Section 5(a) hereof.
(j) “Required Share Amount” shall have the meaning specified in Section 5(a)
hereof.
(k) “Share” means a share of the Company and any share or shares of capital
securities or other securities of the Company hereafter issued or issuable in
respect of or in substitution or exchange for each such present share.
SECTION 3. PLAN ADMINISTRATION. The Compensation Committee shall be responsible
for the administration of the Plan. The Compensation Committee is authorized to
interpret the Plan, prescribe, amend and rescind rules and regulations relating
to the Plan, provide for conditions and assurances deemed necessary or advisable
to protect the interests of the Company in connection with the operation of the
Plan and make all other determinations necessary or advisable for the
administration of the Plan, but only to the extent not contrary to the express
provisions of the Plan. No member of the Board of Directors or the Compensation
Committee shall be liable for any action or determination made in good faith
with respect to the Plan. The determinations, interpretations and other actions
of the Board of Directors and the Compensation Committee pursuant to the
provisions of the Plan shall be binding and conclusive for all purposes and on
all persons.

 

-2-



--------------------------------------------------------------------------------



 



SECTION 4. SHARES SUBJECT TO THE PLAN.
(a) Number of Shares. Two hundred fifty thousand (250,000) Shares are available
for delivery in accordance with the provisions of the Plan. Shares available
pursuant to the Plan may be unissued Shares from the Company’s authorized or
conditional share capital or Shares held in treasury by the Company or one or
more subsidiaries of the Company. If the rules of any stock exchange or stock
market on which the Shares are listed require shareholder approval of the Plan
as a prerequisite for listing on such stock exchange or stock market the Shares
issuable under the Plan, then no such shares shall be issued unless shareholder
approval is obtained.
(b) Adjustments Upon Changes in Shares. In the event the Company shall effect a
split of the Shares or a dividend payable in Shares, or in the event the
outstanding Shares shall be combined into a smaller number of shares, the
maximum number of Shares available under the Plan shall be increased or
decreased proportionately. In the event of a reclassification of the Shares not
covered by the foregoing, or in the event of a liquidation or reorganization
(including a merger, demerger, conversion, amalgamation, consolidation or sale
of assets) of the Company, the Board of Directors shall make such adjustments,
if any, as it may deem appropriate in the number and kind of shares that are
available pursuant to the Plan.
SECTION 5. ANNUAL RETAINER.
(a) Quarterly Amounts. Required Share Amount. Subject to the provisions of the
Plan, each Outside Director shall be paid an annual retainer for serving as a
director of the Company (the “Annual Retainer”). The amount of the Annual
Retainer to be paid to each Outside Director for each Plan Year shall be
$50,000. Of this amount, (i) $40,000 shall be in the cash component of the
Annual Retainer, payable in cash in quarterly installments of $10,000 (each such
quarterly payment being herein referred to as a “Quarterly Amount”), and (ii)
$10,000 shall be the equity component of the Annual Retainer, payable in Shares
in one installment (the “Required Share Amount”). An Outside Director who serves
in such capacity for less than an entire Plan Quarter shall have his Quarterly
Amount for such Plan Quarter pro-rated based on his number of days of service as
an Outside Director during such Plan Quarter. An Outside Director who serves in
such capacity for less than an entire Plan Year shall have his Required Share
Amount for such Plan Year pro-rated based on his number of days of service as an
Outside Director during such Plan Year.
(b) Voluntary Share Purchases. For any Plan Quarter, an Outside Director may
elect to have up to 100% of the Quarterly Amount earned by such Outside Director
for such Plan Quarter applied to the purchase of Shares pursuant to the
provisions of Section 5(c) hereof. An Outside Director must notify the Company
of such election not later than the 20th day of the last month of the Plan
Quarter for which the election is made (or prior to such later date as may be
approved by the Compensation Committee); provided, however, that such election
shall be effective only if the person making such election is serving as an
Outside Director at the time of such election. An election made pursuant to this
Section 5(b) for a Plan Quarter shall be irrevocable from and after the date of
such election. Such elections shall be on a form prescribed for this purpose by
the Compensation Committee. The amount to be applied to the purchase of Shares
shall be designated by the Outside Director as a percentage of his Quarterly
Amount in integral multiples of 5%.

 

-3-



--------------------------------------------------------------------------------



 



(c) Payment of Quarterly Amounts. No later than 60 days following the last day
of each Plan Quarter, the Company shall pay to each person who served as an
Outside Director during such Plan Quarter the Quarterly Amount earned by such
person for such Plan Quarter by delivering to or on behalf of such person:
(A) an amount in cash equal to the Quarterly Amount earned by such person for
such Plan Quarter less the portion thereof, if any, that such person elected to
have applied to the purchase of Shares pursuant to Section 5(b) hereof; and
(B) a number of whole Shares determined by dividing (x) the Quarterly Amount
earned by such person for such Plan Quarter or portion thereof that such person
elected to have applied to the purchase of Shares pursuant to Section 5(b)
hereof, if any, by (y) the Current Market Price of the Shares as of the last day
of such Plan Quarter.
(d) Payment of Required Share Amount. No later than 60 days following the last
day of each Plan Year, the Company shall pay to each person who served as an
Outside Director during such Plan Year the Required Share Amount earned by such
person for such Plan Year by delivering to or on behalf of such person a number
of Shares determined by dividing (x) the Required Share Amount earned by such
person for such Plan Year by (y) the Current Market Price of the Shares as of
the last day of such Plan Year.
(e) Fractional Shares. No fraction of a Share shall be delivered by the Company
pursuant to Section 5(c) or 5(d) hereof, but in lieu thereof each Outside
Director who would otherwise be entitled to a fraction of a Share shall be paid
an amount in cash equal to the value of such fraction of a Share based upon the
Current Market Price of the Shares as of the last day of the applicable Plan
Quarter or Plan Year, as the case may be.
(f) Eligibility. Anything in the Plan to the contrary notwithstanding, no
Outside Director shall be entitled to receive an Annual Retainer (or any
component thereof) under the Plan if such Outside Director ceases to serve on
the Board of Directors by reason of such Outside Director’s (i) fraud or
intentional misrepresentation or (ii) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its affiliates.
SECTION 6. PLAN AMENDMENT, MODIFICATION AND TERMINATION. The Board of Directors
may at any time suspend, terminate, amend or modify the Plan; provided, however,
that no amendment or modification of the Plan shall become effective without the
approval of such amendment or modification by the shareholders of the Company if
the Company, on the advice of counsel, determines that shareholder approval is
necessary or desirable.
SECTION 7. PLAN EFFECTIVENESS. The Plan shall be amended, restated and continued
by the Company as of March 27, 2009.
SECTION 8. GENERAL PROVISIONS.
(a) No Continuing Right as Director. Neither the adoption or operation of the
Plan, nor the Plan itself or any document describing or relating to the Plan, or
any part hereof, shall confer upon any Outside Director any right to continue as
a director of the Company or any subsidiary of the Company.

 

-4-



--------------------------------------------------------------------------------



 



(b) Nonalienation of Benefits. No Outside Director shall have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the right
to receive any payment under the Plan, except that any rights an Outside
Director may have hereunder at the time of his death may be transferred by will
or pursuant to the laws of descent and distribution.
(c) Binding Effect. The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company. The terms and conditions of the Plan
shall be binding upon each Outside Director and his heirs, legatees,
distributees and legal representatives.
(d) Severability. If any provision of the Plan or any agreement hereunder is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan or such agreement, as the case
may be, but such provision shall be fully severable and the Plan or such
agreement, as the case may be, shall be construed and enforced as if the illegal
or invalid provision had never been included herein or therein.
(e) Requirements of Law. The issuance of Shares pursuant to the Plan shall be
subject to all applicable laws, rules and regulations and to such approvals by
governmental agencies as may be required.
(f) Investment Letter. The Company’s obligation to deliver Shares under the Plan
shall be conditioned upon its receipt from the person to whom such Shares is to
be delivered of an executed investment letter containing such representations
and agreements as the Company may determine to be necessary or advisable in
order to enable the Company to issue and deliver such Shares to such person in
compliance with the Securities Act of 1933 and other applicable federal, state
or local securities laws or regulations.
(g) No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any subsidiary thereof from taking any
corporate action (including any corporate action to suspend, terminate, amend or
modify the Plan), whether or not such action would have an adverse effect on the
Plan or any payments to be made under the Plan. No Outside Director or other
person shall have any claim against the Company or any subsidiary thereof as a
result of such action.
(h) Rights as Shareholder. No person entitled to receive Shares under the Plan
shall have any of the rights of a shareholder of the Company with respect to
such Shares until such Shares are actually delivered to or on behalf of such
person.
(i) Notices. All notices to be given hereunder shall be in writing and shall be
deemed to have been duly given if (i) delivered personally, (ii) transmitted by
United States registered or certified mail (or the applicable foreign version
thereof), postage prepaid, (iii) sent by prepaid courier service, or (iv) sent
by telecopy or facsimile transmission, confirmation receipt requested. Such
notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
date of delivery as shown by the return receipt therefor, or (iii) if sent by
telecopy or facsimile transmission, upon the date evidenced in the confirmation
receipt. A party may change, at any time and from time to time, by written
notice to the other, its address for receiving notices. Until such address is
changed in accordance herewith, notices hereunder shall be delivered or sent
(i) to the individual at his address as set forth in the records of the Company
or (ii) to the Company at 13135 South Dairy Ashford, Suite 800, Sugar Land, TX
77478, Attention: Executive Vice President (Tel.: 1-281-276-6100, Fax:
1-281-276-6316).

 

-5-



--------------------------------------------------------------------------------



 



(j) No Interest. The Company shall not be liable for any interest or other
charges on any amounts payable under the Plan.
(k) Governing Law. The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of Texas, except to the extent Texas
law is preempted by Federal law of the United States, or the laws of
Switzerland.
(l) Other Fees and Reimbursement of Expenses. Directors of the Company shall be
entitled, for their service as directors, to compensation other than the Annual
Retainer and to the reimbursement of certain expenses in accordance with the
policies, practices and procedures of the Company from time to time in effect.
Without limiting the preceding sentence, it is currently the policy of the
Company to pay to directors meeting attendance fees for Board of Director
meetings and Board of Director committee meetings attended and to reimburse
directors for travel, lodging and related expenses incurred in connection with
attendance at such meetings. Expenses shall be reimbursed no later than the last
day of the year following the year in which such expenses are incurred.
(m) Withholding. The Compensation Committee may establish such rules and
procedures as it considers desirable in order to satisfy any obligation of the
Company or its affiliates to withhold taxes of any kind required by law to be
withheld in connection with the payment of any Quarterly Amounts or Required
Share Amounts.
(n) Miscellaneous. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of the Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.
(o) Section 409A. The payments provided pursuant to the Plan are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) as “short-term deferrals.” Notwithstanding any other provision
to the contrary, the Plan shall not be amended in any manner that would cause
(i) the Plan or any amounts payable hereunder to fail to comply with the
requirements of Section 409A, to the extent applicable, or (ii) any amounts or
benefits payable hereunder that are not subject to Section 409A to become
subject thereto (unless they also are in compliance therewith), and the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to the Plan.
No adjustment authorized by Section 4(b) or any other section of the Plan shall
be made by the Company in such manner that would cause or result in the Plan or
any amounts or benefits payable hereunder to fail to comply with the
requirements of Section 409A to the extent applicable, and any such adjustment
that may reasonably be expected to result in such non-compliance shall be of no
force or effect.

 

-6-